DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7 and 9 June 2022 have been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-7, 9, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (JP 8-188277 A).

    PNG
    media_image1.png
    404
    828
    media_image1.png
    Greyscale

Claim 1: a compressible lip (Fig. 2) for a suction cup (10) for engaging and lifting an object (with surface S), wherein the lip in an upper portion thereof has a central opening (orifice 7sub1 that receives hollow portion 4) to vacuum, the lip extends outwardly to a sealing portion (outer periphery of suction cup 10) located in a lower portion of the lip defining an engagement area (10sub1) of the lip for engaging and lifting the object, characterized in that the lip exhibits a raised portion (10sub3) running along a sectional area (sections inside/outside raised portion) of the engagement area (10sub1), said raised portion exhibiting a flow passage (10sub5) to vacuum from the central opening, wherein the sectional area is defined by the raised portion, or, by the raised portion and part of the sealing portion, and wherein the flow passage is formed in the raised portion, wherein the flow passage is configured to form together with a surface (S) of the object a flow restriction (defined by 10sub5, see Fig. 4) when the raised portion containing the flow passage by compression of the lip is brought into contact with said surface of the object;
Claim 5: an engagement area of the lip that exhibits one or more raised contact elements (10sub3);
Claim 6: the one or more raised contact elements form a friction pattern (define by the segmented circle (10sub3);
Claims 7 and 15: wherein each one of the one or more sectional areas exhibits only one flow passage (10sub5 is only one flow passage; It should be noted that Tsuda's passage is a single passage that extends diametrically within the internal space (11));
Claim 9: a suction cup (10) for engaging and lifting an object (with surface S), said cup comprising: a hollow mounting portion (4) having an upper end and a lower end; a hollow body portion (hollow portion defined by passage within 4) having an upper end and a lower end; and, a compressible lip (Fig. 2) having in an upper portion thereof a central opening (orifice 7sub1 that receives hollow portion 4) to vacuum, wherein the hollow body portion in its lower end is sealingly connected to the lip, said lip extending outwardly from the hollow body portion to a sealing portion (outer periphery of suction cup 10) located in a lower portion of the lip defining an engagement area (10sub1) of the suction cup for engaging and lifting the object, wherein the upper end of the hollow mounting portion is provided with an opening (opening for conduit 8) adapted to be connected to a vacuum source, and the lower end of the hollow mounting portion is sealingly connected to the upper end of the hollow body portion, wherein the lip exhibits a raised portion (10sub3) running along a sectional area (sections inside/outside raised portion) of the engagement area (10sub1), said raised portion exhibiting a flow passage (10sub5) to vacuum from the central opening, wherein the sectional area is defined by the raised portion, or by the raised portion and part of the sealing portion, and wherein the flow passage is formed in the raised portion, wherein the flow passage is configured to form together with a surface (S) of the object to be engaged a flow restriction (defined by 10sub5, see Fig. 4) when the raised portion containing the flow passage by compression of the lip is brought into contact with said surface of the object;
Claim 12: an engagement area of the lip that exhibits one or more raised contact elements (10sub3);
Claim 14: wherein the engagement area of the lip of the suction cup is circular. (10sub3).

Claim(s) 1-4, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (JP 2016-092239 A) (“Kato”).

    PNG
    media_image2.png
    582
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    298
    470
    media_image3.png
    Greyscale

FIG. 5 is a plan view showing a suction stage according to the third embodiment.
FIG. 6 is a cross-sectional view showing a suction stage of the third embodiment.
Claim 1: a compressible lip (Fig. 5-6) for a suction cup (15) for engaging and lifting an object (2 with 55/56/37/38/etc.), wherein the lip in an upper portion thereof has a central opening (42) to vacuum, the lip extends outwardly to a sealing portion (outer periphery of suction cup 15) located in a lower portion of the lip defining an engagement area (outer Rs) of the lip for engaging and lifting the object, characterized in that the lip exhibits a raised portion (56) running along a sectional area (sections inside/outside raised portion) of the engagement area, said raised portion exhibiting a flow passage (41/43) to vacuum from the central opening, wherein the sectional area is defined by the raised portion, or, by the raised portion and part of the sealing portion, and wherein the flow passage is formed in the raised portion, wherein the flow passage is configured to form together with a surface (2b) of the object a flow restriction (defined by Rs area) when the raised portion containing the flow passage by compression of the lip is brought into contact with said surface of the object;
Claims 2 and 11: wherein the raised portion comprises an inner raised portion, and two or more radial raised portions running from the inner raised portion to the sealing portion, said inner raised portion, said two or more radial raised portions, and the sealing portion together defining one or more sectional areas, wherein the inner raised portion of each one of the sectional areas is provided with a flow passage to vacuum from the central opening (Fig. 5);
Claims 3 and 13: wherein the inner raised portion runs along an inner portion of the lip along the central opening (Fig. 5);
Claim 4: wherein the engagement area of the lip is circular (Fig. 5);
Claim 9: a suction cup (15) for engaging and lifting an object (2 with 55/56/37/38/etc.), said cup comprising: a hollow mounting portion (Rs) having an upper end and a lower end; a hollow body portion (hollow portion defined by passage within 32) having an upper end and a lower end; and, a compressible lip (Fig. 5-6) having in an upper portion thereof a central opening (42) to vacuum, wherein the hollow body portion in its lower end is sealingly connected to the lip, said lip extending outwardly from the hollow body portion to a sealing portion (outer periphery of suction cup 15) located in a lower portion of the lip defining an engagement area (outer Rs) of the suction cup for engaging and lifting the object, wherein the upper end of the hollow mounting portion is provided with an opening (42) adapted to be connected to a vacuum source, and the lower end of the hollow mounting portion is sealingly connected to the upper end of the hollow body portion, wherein the lip exhibits a raised portion (56) running along a sectional area (sections inside/outside raised portion) of the engagement area, said raised portion exhibiting a flow passage (41/43) to vacuum from the central opening, wherein the sectional area is defined by the raised portion, or by the raised portion and part of the sealing portion, and wherein the flow passage is formed in the raised portion, wherein the flow passage is configured to form together with a surface (2b) of the object to be engaged a flow restriction (defined by Rs area) when the raised portion containing the flow passage by compression of the lip is brought into contact with said surface of the object, where the sectional area exhibits only one flow passage from the central opening (compression when vacuum applied by vacuum pump 17).

Claim Rejections - 35 USC § 103
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Tell (WO 2010/110719). Tsuda discloses all the limitations of the claims as discussed above.
Tsuda does not directly show:
Claim 8: a bellows which is made integral with the lip;
Claim 10: wherein the hollow body portion comprises a bellows.
Tell shows a similar device having:
Claim 8: a bellows (1) which is made integral with the lip;
Claim 10: wherein the hollow body portion comprises a bellows (1);
for the purpose of providing a suction cup with improved versatility and the ability to be adapted for different applications and needs for increased speed of transfer for different objects. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tsuda as taught by Tell and include Tell’s similar device having:
Claim 8: a bellows which is made integral with the lip;
Claim 10: wherein the hollow body portion comprises a bellows;
for the purpose of providing a suction cup with improved versatility and the ability to be adapted for different applications and needs for increased speed of transfer for different objects.

Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive except for the objection and 112(b) rejection.
Re. the paragraph spanning pp. 7-8, Tsuda has the structure of the claimed inventions. The difference between the asserted desirability of the structural design of Tsuda and the desirability of the structural of the structural design of the currently claimed inventions may be different as long as the structures of Tsuda meet the claimed inventions in order to reject the claimed inventions as currently drawn.
Re. Kato, 41/43 is the flow passage as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652